17-362
     Zhang v. Sessions
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A200 171 434
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 26th day of April, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   LI JIN ZHANG,
14
15                             Petitioner,
16
17                       v.                                      17-362
18                                                               NAC
19
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22
23                 Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                         Zhen Liang Li, New York, NY.
27
28   FOR RESPONDENT:                         Chad A. Readler, Principal Deputy
29                                           Assistant Attorney General;
1                                Janette L. Allen, Senior
2                                Litigation Counsel; Neelam
3                                Ihsanullah, Trial Attorney, Office
4                                of Immigration Litigation, United
5                                States Department of Justice,
6                                Washington, DC.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Li Jin Zhang, a native and citizen of the

13   People’s Republic of China, seeks review of a January 12,

14   2017, decision of the BIA affirming a July 29, 2016, decision

15   of an Immigration Judge (“IJ”) denying asylum, withholding of

16   removal, and relief under the Convention Against Torture

17   (“CAT”).     In re Li Jin Zhang, No. A200 171 434 (B.I.A. Jan.

18   12, 2017), aff’g No. A200 171 434 (Immig. Ct. N.Y. City July

19   29, 2016).      We assume the parties’ familiarity with the

20   underlying facts and procedural history in this case.

21       Under the circumstances of this case, we have reviewed

22   the IJ’s decision as modified by the BIA.     Xue Hong Yang v.

23   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The

24   applicable standards of review are well established.       See

25   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
26   162, 165-66 (2d Cir. 2008).

                                     2
1          “Considering the totality of the circumstances, and all

2    relevant factors, a trier of fact may base a credibility

3    determination on the demeanor, candor, or responsiveness of

4    the applicant or witness, the inherent plausibility of the

5    applicant’s or witness’s account, the consistency between the

6    applicant’s or witness’s written and oral statements . . . ,

7    and the internal consistency of each such statement . . .

8    without regard to whether an inconsistency, inaccuracy, or

9    falsehood   goes   to   the   heart   of   the   applicant’s   claim.”

10   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

11   64.   Substantial evidence supports the agency’s determination

12   that Zhang was not credible as to his claim that police

13   detained and beat him for attending an unregistered church in

14   China.

15         The agency reasonably relied in part on Zhang’s and his

16   uncle’s   unresponsiveness      and   evasiveness    when   asked   to

17   testify about matters that might impugn their credibility or

18   that deviated from their written statements.            See 8 U.S.C.

19   § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d 77, 81 n.1

20   (2d Cir. 2005) (recognizing that particular deference is

21   given to the trier of fact’s assessment of demeanor).             That

22   finding is supported by the record.


                                       3
1           The     demeanor    finding    and   the    overall     credibility

2    determination are bolstered by record inconsistencies.                      See

3    Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

4    Cir. 2006).       The agency reasonably found that Zhang testified

5    inconsistently regarding whether the reason he became too

6    depressed to work was the requirement that he report to police

7    after    his     release   from    detention      or    the   ending   of    a

8    relationship.        See 8 U.S.C. § 1158(b)(1)(B)(iii).                Zhang

9    also    made    inconsistent      statements   regarding      how   long    he

10   worked in Shanghai, which was a long distance from his home

11   and church: his application recited that he worked in Shanghai

12   for five years, while he testified that he worked there for

13   a few months.        See id.       Zhang did not provide compelling

14   explanations for these inconsistencies.                See Majidi, 430 F.3d
15   at 80 (“A petitioner must do more than offer a plausible

16   explanation for his inconsistent statements to secure relief;

17   he must demonstrate that a reasonable fact-finder would be

18   compelled to credit his testimony.” (internal quotation marks

19   omitted)).

20           Moreover, as the agency observed, Zhang’s testimony was

21   inconsistent with his uncle’s testimony regarding whether

22   Zhang was attending church when they last saw each other in


                                           4
1    China, and regarding where the uncle works in the United

2    States.    See 8 U.S.C. § 1158(b)(1)(B)(iii).               Zhang could not

3    compellingly explain these inconsistencies.                 See Majidi, 430
4 F.3d at 80

5          Having     questioned    Zhang’s       credibility,         the    agency

6    reasonably relied further on his failure to rehabilitate his

7    claim with reliable evidence that police in China had targeted

8    him   in   the   past   and   remained       interested     in    him.     “An

9    applicant’s failure to corroborate his or her testimony may

10   bear on credibility, because the absence of corroboration in

11   general makes an applicant unable to rehabilitate testimony

12   that has already been called into question.”                     Biao Yang v.

13   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                 The agency did

14   not err in declining to credit letters from Zhang’s mother

15   and friend in China because the letters were unsworn, and the

16   authors were unavailable for cross-examination.                   See Y.C. v.

17   Holder, 741 F.3d 324, 334 (2d Cir. 2013).                   Zhang admitted

18   that he had no evidence to corroborate a doctor’s visit to

19   treat his injuries after his release from detention.                       And,

20   although Zhang submitted a receipt from the fine his parents

21   purportedly      paid   to    secure       his   release,    he     testified

22   (inconsistently) that he had no evidence of that payment.


                                            5
1           Given the demeanor and inconsistency findings, and the

2    lack    of    reliable    corroboration,     the    agency’s   adverse

3    credibility      determination    is    supported     by   substantial

4    evidence.           8 U.S.C.     § 1158(b)(1)(B)(iii).           That

5    determination      is    dispositive   of   asylum,   withholding   of

6    removal, and CAT relief because all three claims are based on

7    the same factual predicate.        See Paul v. Gonzales, 444 F.3d
8    148, 156-57 (2d Cir. 2006).

9           For the foregoing reasons, the petition for review is

10   DENIED.      As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.       Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                           FOR THE COURT:
18                           Catherine O’Hagan Wolfe, Clerk of Court




                                        6